Citation Nr: 1145757	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-17 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  He died in September 2004, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before an Acting Veterans Law Judge (AVLJ) in July 2010.  A transcript of this hearing is of record.  

In February 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in May 2011, the Appellant was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

As mentioned in the Introduction, the Appellant testified at a Board hearing in July 2010.  However, the AVLJ who conducted this hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, correspondence was sent to the Appellant in August 2011 to determine whether she desired a new hearing in this case.  By a statement dated in September 2011, she indicated that she wanted to appear at a hearing before a VLJ at her local RO (i.e., "Travel Board hearing").

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AMC/RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with her request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Appellant due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





